DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06 September 2022 has been entered.
Status of the Claims
Applicant amended claims 1 and 8-11, and added one new claim, i.e., claim 38.  Claims 2-5, 12, 13, and 32 were previously cancelled by Applicant.  Claims 1, 6-11, 14-31, and 33-38 are pending.  
Status of the Rejections and Objections
The objection to claim 1 is withdrawn in view of Applicant’s amendment.
The rejection of claims 8-11 under 35 U.S.C. 112(d) is maintained.  As explained later in this Office action, Applicant’s claim amendments fail to overcome this rejection.
The rejection of claims 1, 6-11, 14-31, 33, and 34 under 35 U.S.C. 103 as being unpatentable over Jayaswal (US 2016/0279048 A1), as evidenced by Bailey (US 2006/0120988 A1), is maintained.  Applicant’s arguments are considered in paragraphs 40-45.  This rejection additionally applies to new claim 38.
The rejection of claims 35-37 under 35 U.S.C. 103 as being unpatentable over Jayaswal (US 2016/0279048 A1) in view of Bailey (US 2006/0120988 A1) is maintained.  Applicant’s arguments are considered in paragraphs 52-57.
The provisional rejection of claims 1, 6-11, 14-31, and 33-37 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 13-48 of copending Application No. 15/962,327 (as amended on 15 December 2021) in view of Jayaswal (US 2016/0279048 A1) is maintained.  This rejection additionally applies to new claim 38.
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 8-11 are rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 8 (as recently amended), which depends on claim 1, recites the following limitation: “wherein the total amount of cationic polymer has…a charge density (CD) of from about 0.8 to about 1.6 meq/gm.”  
However, claim 1 still requires that “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”
The “total amount of cationic polymer” limitation recited in claim 8 conflicts with the “one or more cationic polymer” recited in claim 1.  Specifically, there is conflict with any “one or more cationic polymer” selected in claim 1 having a charge density of above “about 1.6 meq/gm.”  This establishes that claim 8 conflicts with claim 1 and, thereby, still fails to comply with 35 U.S.C. 112(d).  Applicant must amend claim 8 to positively recite a limitation narrowing the charge density range of the “one or more cationic polymer” to “from 1.5 to about 1.6 meq/g” to overcome this aspect of the rejection. Applicant is additionally referred to the rejection of claim 10 below, which discusses the problematic wt% concentration ranges. 
Similarly, claim 9 (as recently amended), which also depends on claim 1, recites the following limitation: “wherein the total amount of cationic polymer has…a charge density (CD) of from about 0.7 to about 1.0 meq/gm.”  
Again, claim 1 still requires that “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”
The charge density range recited in claim 9 lies below the minimum charge density of 1.5 recited in claim 1.  Consequently, “the total amount of cationic polymer” limitation recited in claim 9 operates to exclude all the “one or more cationic polymer” recited in claim 1.  This establishes that claim 9 conflicts with claim 1 and, thereby, still fails to comply with 35 U.S.C. 112(d).  
Claim 10 (as recently amended), which depends on claim 1, recites the following limitation: “wherein the total amount of cationic polymer has…a charge density (CD) of from about 1.2 to about 2.2 meq/gm.”  
Again, claim 1 still requires that “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”  Furthermore, claim 1 requires that (i) the concentration range of the “one or more cationic polymer” is 0.01-5wt% and (ii) the concentration range of the total amount of cationic polymer is also from 0.01-5 wt%.  If the maximum concentration of 5 wt% is selected for the “one or more cation polymer,” then the entirety of cationic polymer in the hair care composition (i.e., the total amount) consists of the “one or more cationic polymer.”  In this situation, claim 10 conflicts with claim 1 because the charge density range of claim 10 extends both above and below the charge density of the “one or more cationic polymer” recited in claim 1.  The foregoing observations establish that claim 10 conflicts with claim 1 and, thereby, still fails to comply with 35 U.S.C. 112(d).  To overcome this rejection, Applicant must amend claim 10 to positively recite a limitation requiring the presence of a cationic polymer other than the “one or more cationic polymer” defined in claim 1.
Claim 11, which depends on claim 1, recites the following limitation: “wherein the total amount of cationic polymer has…a charge density (CD) of from about 1.7 to about 2.2 meq/gm.”  
Again, claim 1 still requires that “one or more cationic polymer” has “a charge density (CD) of from 1.5 to 2.2 meq/g.”  
The “total amount of cationic polymer” limitation recited in claim 11 conflicts with the “one or more cationic polymer” recited in claim 1.  Specifically, there is conflict with any “one or more cationic polymer” selected in claim 1 having a charge density of below “about 1.7 meq/gm.”  This establishes that claim 11 conflicts with claim 1 and, thereby, still fails to comply with 35 U.S.C. 112(d).  Applicant must amend claim 11 to positively recite a limitation narrowing the charge density range of the “one or more cationic polymer” to “at least about 1.7 meq/g and less than or equal to 2.2 meq/g” to overcome this aspect of the rejection.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, 14-31, 33, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal (US 2016/0279048 A1), as evidenced by Bailey (US 2006/0120988 A1).
Jayaswal is directed to hair care compositions that comprise a combination of cationic deposition polymers (para. [0001]).  
In Table 1, which is located immediately below paragraphs [0091] and [0100], Jayaswal discloses ten exemplary hair care formulations.  Example 10, which is especially relevant to the claims of the present application, comprises 14 wt% sodium laureth sulfate (anionic surfactant), 0.5 wt% climbazole (soluble antidandruff agent), and 0.15 wt% hydroxypropyltrimonium chloride HD1 (cationic polymer).  Regarding limitation (a) of claim 1 of the present application, the examiner notes that sodium laureth sulphate is the only species of anionic alkyl sulfate or alkyl ether sulfate included in Example 9 of Jayaswal.  Therefore, the concentration range recited in limitation (a) is satisfied.
In paragraph [0087], Jayaswal identifies HD1 as “a high charge density (HD) cationic guar made by Rhodia which has a molecular weight of 1,200,000 g/mol and a cationic charge density of 1.4 meq/g” (emphasis added).  The charge density of HD1 is close to the low end of the corresponding range recited in claim 1, which is 1.5 meq/g.  MPEP 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Alternatively, Jayaswal more broadly discloses that “[t]he first cationically-modified guar polymer suitably has a charge density of at least 1.2 meq per gram, preferably from 1.3 to 1.8 meq per gram” (para. [0043]), which is overlapped by the corresponding range recited in claim 1.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”); see also MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  
Example 10 further comprises one other cationic polymer, specifically, Jaguar C17 (Table 1), which “is a commercial cationic guar from Rhodia which has a molecular weight of 2,000,000 g/mol and a cationic charge density of 1.0 meq/g” (para. [0086]).  The total concentration of HD1 (0.15 wt%) and Jaguar C17 (0.05 wt%) in Example 9 is 0.20 wt%, which lies inside the concentration range of 0.01-5 wt% recited in limitation (c) of claim 1.  MPEP § 2144.05(I) (quoted supra).  
Regarding the “deposition efficiency” functional limitation, the examiner notes that Jayaswal discloses, in paragraph [0005], that “the hair care composition of the present invention demonstrates unaffected deposition efficiency of antidandruff actives onto scalp which indicates it can also be used for antidandruff purposes.”  Moreover, Bailey evidences that cationic guar assists in depositing water-soluble antidandruff agents onto the scalp (paras. [0034] and [0030]-[0032]).  This provides a sound basis for the examiner’s position that the deposition efficiency functional limitation is satisfied.  MPEP § 2112(V) (“once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  
Therefore, claims 1, 6-11, 15, 16, 18-22, 27, and 28 are prima facie obvious.
Regarding claim 14, Jayaswal discloses that the “n” value of the sodium laureth sulphate is from 1 to 3 (para. [0072]).  
Regarding claim 17, Example 10 comprises 1.6 wt% cocoamidopropyl betaine (Table 1), which is an amphoteric or zwitterionic surfactant (para. [0075]).  
Regarding claims 23 and 24, Example 10 comprises 0.6 wt% carbomer, which is an acrylic acid polymer (Table 1).  
Regarding claims 25 and 26, Jayaswal discloses that “[s]uitable antidandruff agents include compounds selected from azole based antifungal agents, octopirox, metal pyrithione salts, selenium sulfide and mixtures thereof” (para. [0079]).  The examiner notes that octopirox is a tradename for piroctone olamine (INCI).  
Regarding claims 29-31, 33 and 34, Example 10 comprises 1.0 wt% zinc pyrithione (Table 1).
Regarding claim 38, under principle of broadest reasonable interpretation, the phrase “having branched alkyl chains” modifies the “alkyl ether sulfates” only.  It does not further modify or otherwise limit the “alkyl sulfates,” which are recited earlier in the Markush group of limitation (a).  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  With this in mind, the examiner notes that Jayaswal identifies sodium lauryl sulphate as a preferred anionic surfactant (para. [0070]).  In the alternative, Jayaswal teaches as follows, in regard to the anionic alkyl sulfates and anionic alkyl ether sulfates defined in paragraph [0071]: “Most preferably R2 has 12 to 14 carbon atoms, in a linear rather than branched chain.”  Emphasis added.  Thus, Jayaswal teaches that branched anionic alkyl sulfates and anionic alkyl ether sulfates are suitable.  MPEP § 2144.07 (the selection of a known material based on its suitability for its intended use supports prima facie obviousness).  It is important to acknowledge that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  MPEP § 2123(II).  
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant in the Reply filed 06 September 2022:
First, Applicant argues as follows: “Applicants respectfully submit, as discussed further below, Jayaswal does not disclose the charge density required, it does not overlap, and asserting that is merely close, is not a prima facie case of obviousness.”  Page 11.  
In response, the examiner notes that MPEP § 2144.05(I) controls and the principles set forth therein have been properly and consistently applied above, in paragraph 30 of this Office action, and in paragraph 24 of the previous Office action (03 June 2022).  Accordingly, Applicant’s argument to the contrary is not persuasive.   
Second, Applicant argues as follows: “Applicant respectfully asserts that Example 18 provides evidentiary data as disclosed herein below and further the present application specifically requires a defined cationic polymer with specific charge density and molecular weight, and therefore such data supports the claims as filed.”  Pages 12-13; see also pages 13-18 (setting forth and discussing evidentiary data).  
Applicant’s evidentiary arguments based on the data set forth on pages 48-49 of the specification, as originally filed, are not persuasive because neither the control composition (Example 16) nor Example 17 is adequately representative of the closest prior art, which is Example 10 of Jayaswal, as previously identified by the examiner.  MPEP § 716.02(e) (the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obvious).  For example, Applicant’s control composition (Example 16) does not even comprise a cationic polymer, in contrast to the closest prior art.  Furthermore, Example 18 focuses exclusively on polyquaternium-10, which is a quaternary ammonium salt of hydroxyethyl cellulose.  That lone species of cationic polymer does not provide an adequate basis for concluding that all other cationic polymers would behave in the same manner.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  In the interest of compact prosecution, Applicant is reminded that the elected species of cationic polymer is guar, not hydroxyethyl cellulose, and Example 10 of Jayaswal is focused on guar.
The foregoing §103 rejection is maintained. 
*     *     *
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaswal (US 2016/0279048 A1), as applied above to claims 1, 6-11, 14-31, 33, 34 and 38, in view of Bailey (US 2006/0120988 A1).  
Although Jayaswal provides that the hair care formulations disclosed therein can further comprise a pH adjusting agent (para. [0082]), Jayaswal is silent regarding the pH of those formulations.  Consequently, Jayaswal does not expressly satisfy the pH range limitations recited in claims 35-37.  As explained below, Bailey compensates for this deficiency.
Bailey is directed to hair treatment compositions comprising an anti-dandruff agent that is in solution, where the compositions have benefits in terms of perceived mildness by users and deposition of anti-dandruff agents (abstract).
In Example 1 (para. [0133]), Bailey teaches a shampoo formulation that comprises:  14 wt% sodium lauryl ether sulphate (anionic surfactant), 1 wt% climbazole (soluble antidandruff agent), and 0.2 wt% Jaguar C17.  Example 1 of Bailey has a pH of 6.5 (para. [0133]).  
In paragraph [0035], Bailey teaches as follows: “The pH of the compositions of the invention is preferably in the range of from 5 to 8, more preferably in the range of from 6 to 7 e.g., 6.5.  The pH of the compositions of the invention can be adjusted using alkaline agents (such as sodium hydroxide, for example) or acidic agents (such as citric acid) as is well-known in the art.”  Emphasis added.  
Prior to the time of filing the present application, the teachings of Bailey would have motivated a person having ordinary skill in the art to select a desired pH of 5 to 8 (preferably 6 to 7) for Example 10 of Jayaswal and achieve that desired pH by adding pH-adjusting agents thereto, as needed, such as those taught in paragraph [0035] of Bailey.  The foregoing modification would have been made with a reasonable expectation of success given the substantial similarity between the hair care formulations of Jayaswal (Example 10) and Bailey (Example 1).  Therefore, claims 35-37 are prima facie obvious.  MPEP § 2144.05(I).  
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant on pages 18-27 of the Reply filed 06 September 2022:
First, Applicant arguments on pages 18-25 mirror those set forth on pages 12-18.  Accordingly, Applicant is referred above to the examiner’s remarks in paragraphs 40-45.
Second, Applicant argues, on pages 26-27, that the examiner engaged in impermissible hindsight reconstruction and failed to set forth a convincing line of reasoning.  As explained below, neither of these arguments is persuasive.
From the outset, Applicant overlooks that Example 10 of Jayaswal already has a pH because it is an aqueous hair care composition.  Jayaswal is merely silent regarding the pH of the compositions disclosed therein.  As established in the foregoing §103 rejection, Bailey teaches that substantially similar hair care compositions have a pH that is “preferably in the range of from 5 to 8, more preferably in the range of from 6 to 7, e.g., 6.5.”  Paragraph [0035].  Bailey additionally teaches that “[t]he pH of the compositions of the invention can be adjusted using alkaline agents (such as sodium hydroxide, for example) or acidic agents (such as citric acid) as is well-known in the art.”  Id.  This teaching, which concerns agents for adjusting pH, is consistent with paragraph [0082] of Jayaswal, which provides that the hair care formulations disclosed therein can further comprise a pH adjusting agent.  There is an articulated line of reasoning because a person having ordinary skill in the art would have tested the pH of Example 10 of Jayaswal and optimized it in accordance with the pH ranges taught in Bailey, as needed, using pH adjusting agents.  See also MPEP § 2141.03(I) (“The ‘hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”), quoting Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  
In closing, the examiner notes that “‘[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.’”  MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392 (CCPA 1971).  
The foregoing §103 rejection is maintained. 
*     *     *
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 1, 6-11, 14-31, and 33-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 13-48 of copending U.S. Application No. 15/962,327 (as amended on 15 December 2021) in view of Jayaswal (US 2016/0279048 A1).  
The conflicting claims (the claims of the ’327 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1, 3, and 4 to claims 1, 18, and 19 of the present application.  Paragraph [0043] of Jayaswal, which is discussed above in the rejections under 35 U.S.C. 103, compensates for the deficiency in the conflicting claims concerning the molecular weight and charge density of the cationic polymer.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Conclusion
Claims 1, 6-11, 14-31, and 33-38 are rejected.
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
21 September 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611